United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2676
                                   ___________

Bennie David Guy,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Arkansas.
Ed Laxton, County Investigator,      *
Crittenden County, AR; Chet Dunlap, * [UNPUBLISHED]
Attorney, Poinsette County,          *
                                     *
            Appellees.               *
                                ___________

                             Submitted: October 25, 2011
                                Filed: October 28, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Bennie David Guy appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint. Upon our careful review, we affirm for the reasons
provided by the district court. See 8th Cir. R. 47B. We also deny as moot Guy’s
pending motion for appointment of counsel.
                       ______________________________


      1
       The Honorable D. Price Marshall, Jr., United States District Judge for the
Eastern District of Arkansas.